- provide by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer's ID (CNPJ/MF): 04.032.433/0001-80 Corporate Registry (NIRE): 33300275410 Publicly-Held Company MATERIAL FACT Pursuant to CVM Instruction 358 of January 3, 2002, CONTAX PARTICIPAÇÕES S.A. , a publicly-held company with headquarters at Rua do Passeio 56, 16º andar, Rio de Janeiro – RJ, inscribed in the corporate roll of taxpayers (CNPJ/MF) under no. 04.032.433/0001-80 (“ Company ”), hereby informs its shareholders and the market in general that, on this date, it entered into a Stock Purchase Agreement via its subsidiary Mobitel S.A., establishing the terms and conditions for the sale of all its shares in VENECIA SP PARTICIPAÇÕES S.A. (“Venecia”) to A2PAR-A2 PARTICIPAÇÕES LTDA. for R$85 million, subject to adjustments based on the terms and conditions of said Stock Purchase Agreement. The conclusion of the transaction, with the effective transfer of the shares, is subject to the implementation of certain conditions precedent envisaged in the Stock Purchase Agreement, including the transfer of the assets and operations of the clients Vivo and Telefonica to Venecia, as well as approval of the transaction by the Company’s Board of Directors and a Mobitel S.A. Shareholders’ Meeting. Rio de Janeiro, November 30, 2011. Marco Norci Schroeder Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 01, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
